Exhibit 10.19

RELEASE AND TERMINATION OF LIMITED GUARANTY AGREEMENT

This Release and Termination of Limited Guaranty Agreement (“Release”) dated as
of January 2, 2008 is made by and among D & E COMMUNICATIONS, INC. (“D&E”), a
Pennsylvania corporation, and CONESTOGA ENTERPRISES, INC. (“CEI”), a
Pennsylvania corporation, each with offices in Ephrata, Lancaster County,
Pennsylvania (hereinafter jointly referred to as “Guarantors”)

AND

CROWN CASTLE USA INC. (“Crown Castle”), a Pennsylvania corporation, with offices
in Canonsburg, Pennsylvania, and CROWN CASTLE MU LLC (f/k/a MOUNTAIN UNION
TELECOM, LLC) (“Mountain Union”), a Delaware limited liability company, with
offices located in Canonsburg, Pennsylvania (hereinafter jointly referred to as
“Obligees”).

Background

A. On June 29, 2001, Mountain Union, CEI and CEI’s wholly owned subsidiaries,
Conestoga Wireless Company (“CWC”), Conestoga Telephone and Telegraph Company
(“CTT”), and Conestoga Mobile Systems, Inc. (“CMS”), closed on the transaction
contemplated under that certain Asset Acquisition Agreement, dated as of
March 15, 2001 (the “AAA”), pursuant to which, among other things, Mountain
Union purchased existing communications sites from CWC;

B. At closing under the AAA, Mountain Union and CWC entered into a certain
Master License Agreement, dated June 29, 2001 (the “Master License Agreement”),
whereby CWC licensed space on all of the sites transferred to Mountain Union;

C. At closing under the AAA, Mountain Union, CEI and CWC entered into a certain
Build-to-Suit Agreement, dated June 29, 2001 (the “Build-to-Suit Agreement”),
under which from time to time Mountain Union and CWC were to enter into certain
Site License Agreements (the “Site License Agreements”) covering communications
towers to be constructed by Mountain union under the Build-to-Suit Agreement;

D. At closing under the AAA, CEI made and executed a Limited Guaranty Agreement,
dated June 29, 2001, (the “Limited Guaranty Agreement”) in favor of Mountain
Union to guaranty certain liabilities of CWC under the Master License Agreement
and the Site License Agreements, a copy of which Limited Guaranty Agreement is
attached hereto as Exhibit “A”;

E. D&E acquired CEI in May 2002;

F. A wholly-owned subsidiary of Crown Castle acquired Mountain Union (including
all rights under the Limited Guaranty Agreement) , on July 1, 2006, such that
Mountain Union is now a wholly-owned indirect subsidiary of Crown Castle;



--------------------------------------------------------------------------------

G. The parties have agreed in principal to extend the lease for the Crown Castle
Site #839284/ Harleton (the “Harleton Site Lease Extension Agreement”); and

H. Obligee has agreed to terminate the Limited Guaranty Agreement and release
Guarantor from all obligations and liability thereunder as of January 2, 2008
(the “Effective Date”).

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions. Certain definitions applicable to this Release contained in the
Background Section hereof or based on the Limited Guaranty Agreement are as
follows:

(a) CWC, Master License Agreement, Site License Agreements, Limited Guaranty
Agreement, Harleton Site Agreement and Effective Date are defined as set forth
in subsections A, B, C, D, G and H, respectively, of the Background section
hereof.

(b) CWC Liabilities. All present and future liabilities and obligations of CWC
to Mountain Union under the Master License Agreement and under each of the Site
License Agreements.

(c) Guarantors’ Liabilities. All present and future liabilities and obligations
of the Guarantors, or either of them, to Obligees, or either of them, under the
Guaranty.

(d) Guaranty. The Limited Guaranty Agreement, and any amendments thereto.

2. Release. In consideration of the Harleton Site Lease Extension Agreement and
for other valuable consideration, intending to be legally bound, Obligees for
themselves, their respective successors and assigns, their respective
predecessors and successors in title and interest and any other person or entity
asserting any claims by, through or under any of them, jointly and severally,
hereby fully and forever release, remise, waive and forever discharge
Guarantors, their respective subsidiaries, affiliates, past and present
officers, directors, partners, attorneys, employees, agents, heirs,
administrators, executors and their and each of their assigns and their
respective predecessors and successors in interest, from any and all claims,
counterclaims, demands, damages, contributions, encroachments, trespasses,
indemnities, actions, causes of action, suits, rights to sue, agreements,
covenants, debts, dues, contracts and or judgments of any kind or nature that
Obligees, or either of them, had, have or may have against Guarantors, or either
of them, from the beginning of the world to the date of this Release, relating
to, arising out of, or in any way pertaining to the Limited Guaranty Agreement,
including, but not limited to, Guarantors’ Liabilities and the CWC Liabilities,
whether now known or unknown, anticipated or unanticipated, suspected and
unsuspected, accrued or not accrued, which Obligees, or either of them, have,
ever had, or may, shall or can have against Guarantors, or either of them, at
any time and in any way.

3. Termination. The Limited Guaranty Agreement is hereby terminated as of the
Effective Date.



--------------------------------------------------------------------------------

4. Entire Agreement. This Agreement contains the entire agreement between the
parties regarding the Release.

5. Governing Law. This Agreement shall be deemed to have been made in the
Commonwealth of Pennsylvania and shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have set
their hands and seal the day and year first above written.

 

D & E COMMUNICATIONS, INC., a Pennsylvania corporation By:       /s/ Albert H.
Kramer  

    Albert H. Kramer

    Senior Vice President, Operations

 

CONESTOGA ENTERPRISES, INC., a Pennsylvania corporation By:       /s/ Albert H.
Kramer  

    Albert H. Kramer

    Vice President, Asst Sec./Treas.

 

CROWN CASTLE USA INC., a Pennsylvania corporation By:       /s/ Pat Slowey  

    Pat Slowey

    Senior Vice President, Sales & Customer

    Relationships

 

CROWN CASTLE MU LLC (f/k/a MOUNTAIN UNION TELECOM, LLC), a Delaware limited
liability company By:       /s/ Pat Slowey  

    Pat Slowey

    Senior Vice President, Sales & Customer

    Relationships